     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 1 of 16 Page ID #:246


 1      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
        MANNING LAW, APC
 2      20062 SW Birch Street, Ste. 200
 3      Newport Beach, CA 92660
        Office: (949) 200-8755
 4      DisabilityRights@manninglawoffice.com
 5

 6      Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                              Case No. 5:19-cv-02165-JGBS-SHK
        JAMES RUTHERFORD, an
12

13      individual,
                                                Plaintiff’s Memorandum of Points and
14                      Plaintiff,              Authorities
15                                                 Date: August 31, 2020
        v.
16                                                 Time: 9:00 AM
                                                   Ctrm: 1
17      NITES INN CORPORATION, a
18      California corporation; and DOES 1- Hon. Judge Jesus G. Bernal
        10, inclusive,
19

20                     Defendants.
21

22

23

24

25

26

27

28
                                                     1
                               Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 2 of 16 Page ID #:247


 1                                  TABLE OF CONTENTS
 2

 3      TABLE OF CONTENTS………………………………………………………….. 2
 4      TABLE OF AUTHORITIES……………………………………………….…….....3
 5      MEMORANDUM OF POINTS AND AUTHORITIES……………………………5
 6        I.   PRELIMINARY STATEMENT……………………………………………..5
 7       II.   RELEVANT FACTS……………………………………………………….. 6
 8      III.   LEGAL STANDARD……………………………………………………..... 9
 9      IV.    THE BARRIERS TO ACCESS…………………………………………….. 9
10               A. Plaintiff is Disabled…………………………………………………...11
11               B. Defendant Owns and Operates a Place of Public Accommodation….. 11
12               C. The Store Has Barriers That are Readily Removable ……………... ...11
13               D. The Plaintiff Encountered This Violation and Is Being Deterred From
14                  Patronage……………………………………………………...…….. 13
15      V.     VIOLATIONS OF THE ADA ARE UNLAWFUL
16             UNDER CALIFORNIA LAW….…………………………………………. 14
17      VI.    REMEDIES…………………………………………………………….….. 14
18     VII.    CONCLUSION……………………………………………………………. 16
19

20
21

22

23

24

25

26

27

28
                                                    2
                              Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 3 of 16 Page ID #:248


 1                                     TABLE OF AUTHORITIES
 2      Cases
 3      Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc.
 4              603 F.3d 666 (9th Cir. 2010) ………………………………….……..…….. 10
 5      Celotex Corp. v. Catrett
 6              477 U.S. 317 (1986) ………………………………………………………... 9
 7      Chapman v. Pier 1 Imports (U.S.) Inc.
 8              631 F.3d 939 (9th Cir. 2011) ………………………………………... 9, 12, 16
 9      Cullen v. Netflix, Inc.,
10              880 F.Supp.2d 1017 (N.D. Cal. 2012) ………………………..………….…14
11      D’Lil v. Best Western Encina Lodge & Suites,
12              538 F.3d 1031 (9th Cir. 2008) ……………………………………….…….. 15
13      Doran v. 7-Eleven, Inc.,
14              524 F.3d 1034 (9th Cir. 2008) …………………………….……………….. 15
15      Moeller v. Taco Bell Corp.
16              816 F.Supp.2d 831 (N.D. Cal. 2011) ……………………………………… 10
17      Molski v. M.J. Cable, Inc.,
18              481 F.3d 724 (9th Cir. 2007) ……………………………..……..……….… 14
19      Rush v. Denco Enterprises, Inc.
20              857 F. Supp. 2d 969 973 (C.D. Cal. 2012) …………………………...…… 12
21      Statutes
22      42 U.S.C. § 12102(2)(A) …………………………………………………………. 11
23      42 U.S.C. § 12188(a) …………………………………………………….…... 10, 14
24      42 U.S.C. §§ 12183(a)(2) ………………………………………………………… 10
25      Cal. Civ. Code § 55.56(a) ……………………………………………………..… 15
26      Cal. Civ. Code § 55.56(b) ……………………………………………………….. 15
27      Cal. Civ. Code § 55.56(e) ……………………………………………………….. 15
28      Civ. Code § 51 (f) ……………………………………………………………….. 14
                                                         3
                                   Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 4 of 16 Page ID #:249


 1      Other Authorities
 2      2010 Standards § 208.2………………………………………………………………9
 3      2010 Standards § 303.1………………………………………………………………9
 4      2010 Standards § 303.2………………………………………………………………9
 5      2010 Standards § 303.3………………………………………………………………7
 6      2010 Standards § 305.3………………………………………………………………8
 7      2010 Standards § 305.5………………………………………………………………8
 8      2010 Standards § 307.4………………………………………………………………8
 9      2010 Standards § 309.4………………………………………………………….. .....9
10      2010 Standards § 403.3………………………………………………………….. .....7
11      2010 Standards § 403.4……………………………………………………………. ..8
12      2010 Standards § 403.5.1…………………………………………………………... .8
13      2010 Standards § 404.2.7………………………………………………………….. ..9
14      2010 Standards § 404.2.10…………………………………………………………...7
15      2010 Standards § 405.7.1………………………………………………………….. ..7
16      2010 Standards § 502.1 …………………………………………………………… ..8
17      2010 Standards § 502.2 ……………………………………………………………...8
18      2010 Standards § 502.3 ……………………………………………………………...8
19      2010 Standards § 502.3.1………………………………………………………..…...8
20      2010 Standards § 502.4 ……………………………………………………………...8
21      2010 Standards § 904.4.1………………………………………………………….. ..8
22      Department of Justice, Technical Assistance Manual on the American
23            With Disabilities Act (BNA) §§ III-4.4100 (1991) ……………………….. 12
24

25

26

27

28
                                                    4
                              Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 5 of 16 Page ID #:250


 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2       I.   PRELIMINARY STATEMENT
 3            Mr. Rutherford is disabled and substantially limited in performing one or
 4      more major life activities, including but not limited to: walking, standing,
 5      ambulating, sitting, in addition to twisting, turning, and grasping objects. As a
 6      result of these disabilities, he relies upon mobility devices, including at times a
 7      wheelchair, to ambulate. He travels throughout Southern California; and
 8      unfortunately, he has had to deal with the stress and frustration of the lack of
 9      accessible parking and other features that non-disabled people take for granted.
10            This occurred during his visit to Park Avenue Inn (the “Business”) in
11      Victorville, California. However, instead of simply being able to park and enjoy
12      the Business’s offerings, Mr. Rutherford once again found himself in the
13      disappointing and frustrating, yet all too-familiar situation of finding accessible
14      parking only to realize that he will not be able to safely park and make his way to
15      the entrance of the Business because of barriers to access. A simple thing like
16      parking a car and entering a store is a basic right that was unequivocally denied to
17      Mr. Rutherford, and it was difficult and troublesome for him.
18            Although the law has required these simple accommodations for disabled
19      Americans for decades, James Rutherford is continuously confronted with
20      inaccessible restaurants, shops, hotels, and the like. And, he has been vilified for
21      his decision to haul law breaking businesses before courts and tribunals of the state
22      to hold them accountable. In this case, the Defendant’s failure to provide
23      accessible parking and an accessible ramp is illegal and discriminatory under the
24      ADA, and has been for years. Because the Business has violated the law and
25      excluded Mr. Rutherford and customers like him for nearly three decades, Mr.
26      Rutherford seeks an Order requiring Defendant, the owner of the property, and the
27      owner of the Business, to provide and maintain accessible parking and accessible
28      routes, as well two statutory penalties of $4,000 each for the barriers Mr.
                                                     5
                               Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 6 of 16 Page ID #:251


 1      Rutherford personally encountered during his visit, and an additional statutory
 2      penalty of $4,000 for deterrence for returning. See Johnson v. Guedoir, No. 2:14-
 3      CV-00930-TLN-AC (E.D. Cal. Oct. 28, 2016
 4      II.   RELEVANT FACTS
 5            Mr. Rutherford is disabled and is substantially limited in performing one or
 6      more major life activities, including but not limited to: walking, standing,
 7      ambulating, sitting, in addition to twisting, turning, and grasping objects (SUF #1).
 8      Plaintiff suffers from spinal stenosis aggravated by a herniated disc. He also has
 9      arthritis in his hands and damage to his heels from a previous fracture. Plaintiff has
10      also been diagnosed with Benign Paroxysmal Positional Vertigo which adds to his
11      instability on his feet and danger of falling, particularly on excessively sloped
12      surfaces. Plaintiff’s musculoskeletal and neurological systems are impaired such
13      that he is physically disabled/ As a result of these disabilities, he relies upon
14      mobility devices, including at times a wheelchair, to ambulate (SUF #2).
15            Nites Inn Corporation, a California corporation (“Business”) is located at or
16      about 15401 Park Avenue East, Victorville, California 92392 (SUF #3). Defendant
17      Nites Inn Corporation is the current owner of the real property and was so in April
18      28, 2019 and October 10, 2019 (SUF #10).
19            On April 28, 2019 and October 10, 2019, Mr. Rutherford went to the Park
20      Avenue Inn located at or about 15401 Park Avenue East, Victorville, California
21      92392 for the dual purpose of booking a room and to confirm that this public place
22      of accommodation is accessible to persons with disabilities within the meaning of
23      federal and state law. (SUF #3). As Mr. Rutherford parked at an accessible parking
24      spot at the Business, he discovered that:
25            1.     The accessible parking spaces did not have accessible parking signage.
26                   (SUF #5)
27            2.     There was no accessible route connecting the accessible parking spaces
28                   to the accessible entrance. (SUF #6)
                                                      6
                                Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 7 of 16 Page ID #:252


 1            3.    The service counter at the Business is still not accessible for either a
 2                  parallel or forward approach. (SUF #7)
 3            These barriers and others were verified and identified by Mr. Rutherford’s
 4      CASp investigator who inspected the property on April 4, 2020, and incorporated
 5      into the pleadings of the First Amended Complaint. (Dkt. #24.)
 6            Mr. Rutherford’s investigator and Certified Access Specialist (CASp)
 7      Kenneth Arrington, investigated Defendant’s Property on April 4, 2020 (SUF #11).
 8      Mr. Arrington found that:
 9           1.     The slopes at the intermediate landing between ramp run #1 and ramp
                    run #2 measure as high as 3.0% exceeding the minimum slope
10                  measurement of 2.08% allowed (Section 405.7.1). (SUF #12)
11            2.    Slopes at the intermediate landing between ramp run #2 and ramp run
12                  #3 measure as high as 2.9% exceeding the minimum slope
                    measurement of 2.08% allowed (Section 405.7.1). (SUF #13)
13
              3.    Slopes at the bottom landing of the ramp varying between 2.6% and
14                  3.0% exceed the 2.08% slope maximum allowed (Section 403.3). (SUF
15                  #14)

16            4.    There is an abrupt change in level from the sidewalk measuring as high
                    as 6”, which exceeds a vertical transition of ½". Changes in level
17                  exceeding ½ inch must comply with Section 405 (Ramps) or Section
18                  406 (Curb Ramps) (Section 303.3). (SUF #15)

19
              5.    Excessive running slope measuring as high as 9.1% leading from the
                    accessible route to the main entrance of the Business (Section 403.3)
20                  (SUF #16)
21            6.    Excessive cross slope measuring between 4.2% - 4.3% leading from
                    the accessible route to the main entrance of the Business (Section
22
                    303.3. (SUF #17)
23
              7.    Running slope of the accessible route extending from the ramp to the
24                  motel lobby that measures as high as 5.5%; exceeding the 2.08%
                    running slope of walking surfaces allowed (Section 403.3). (SUF #18)
25
              8.    The main entrance door does not have a smooth uninterrupted surface
26
                    on the bottom 10” of the push side of the door that extends the full
27                  width of the door (Section 404.2.10). (SUF #19)
28            9.    The interior service counter measuring 48” above the finished floor
                    exceeds the required 36” long
                                                7
                                                    minimum and a required 36” high
                              Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 8 of 16 Page ID #:253


 1                 maximum above the finished floor for adequate maneuvering clearance
                   for a forward parallel approach (Section 305.3; 305.5; 904.4.1). (SUF
 2                 #20)
 3           10.   The night sales service counter measuring 42 ¾” above the finished
 4                 floor exceeds the required 36” long minimum and a required 36” high
                   maximum above the finished floor for adequate maneuvering clearance
 5                 for a parallel approach (305.3; 305.5; 904.4.1). (SUF #21)
 6           11.   Inadequate width for the South side walkway, measuring at 46 ¾”
 7                 wide (48” minimum required) and a clear width reduced to 30” (36”
                   allowed) (Section 403.5.1). (SUF #22)
 8
             12.   Inadequate width for the West side walkway, measuring at 46” wide
 9                 (48” minimum required) (Section 403.5.1). (SUF #23)
10           13.   The stairway adjacent to room 137 creates a vertical hazard for the
11
                   visually impaired, as cane detection is not provided and vertical
                   clearance measuring as low as 60” above the finished floor (Section
12                 307.4). (SUF #24)
13           14.   There is an inadequate number of van accessible spaces and accessible
                   spaces provided on the property for the total number of 64 parking
14
                   spaces provided (Section 208.2). (SUF #25)
15
             15.   The existing access aisles at the Southeast accessible space do not
16                 adjoin an accessible route restricting access to the existing curb ramp
                   when a vehicle is parked (Section 502.3). (SUF #26)
17
             16.   There is an inadequate width for both the accessible aisle, measuring at
18
                   48” (60” required) wide, respectively (Section 502.1; 502.2; 502.3.1).
19                 (SUF #27)
20           17.   The access aisle does not adjoin an accessible route from the front of
                   the accessible aisle or from the rear of the accessible aisle (Section
21
                   502.3). (SUF #28)
22           18.   There is inadequate width for both the accessible van space and the
23                 accessible aisle, measuring at 119” (144” required) and 48” (96”
                   required) wide, respectively (Section 502.1; 502.2; 502.3.1). (SUF
24                 #29)
25           19.   There is existing cracking and holes in parking area with gaps
26                 measuring as wide as 3 ½” and abrupt vertical changes which measure
                   as high as 1 ½” (Section 303.1; 303.2; 303.3; 403.4). (SUF #30)
27
             20.   There are curb ramp flares measuring between 14.5% (10% maximum)
28                 and 19.9% (10% maximum) caused by a built-up curb ramp (Section
                                                   8
                             Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 9 of 16 Page ID #:254


 1                   502.4). (SUF #31)
 2            21.    Swimming pool door hardware that cannot be easily grasped with one
                     hand and requires tight grasping and twisting of the wrist to operate
 3                   (Section 404.2.7; 309.4). (SUF #32)
 4            22.    The walkway along the East side of the building measures 46” wide
 5                   (48” minimum required) and the walkway width has been further
                     reduced to only 22” (36” minimum allowed) at various locations due to
 6                   both permanent and non-permanent obstructions (Section 403.5.1).
 7                   (SUF #33)

 8
              The barriers Mr. Rutherford encountered deny him full and equal access to

 9
        the Business and Property and its facilities on an ongoing basis (SUF #8); and

10
        although this has deterred him, Mr. Rutherford intends to return for the dual

11
        purpose of availing himself of the goods and services offered to the public and to

12
        ensure that Defendants cease evading their responsibilities under federal and state

13
        law (SUF #9).

14
       III.   LEGAL STANDARD

15
              Pursuant to section 56 of the Federal Rules of Civil Procedure, a party may

16
        bring a motion for summary judgment where there is no genuine dispute as to any

17
        material fact. Motions for summary judgment are not “disfavored.” Celotex Corp v.

18
        Catrett, 477 U.S. 317, 327 (1986). In the present case, there can be no genuine

19
        dispute over the facts of the case and those facts inform the Court and the parties

20
        that it would be a waste of judicial resources for this case to proceed to trial. There

21
        is no genuine issue of material fact and this court should grant the Plaintiff’s

22
        motion.

23
       IV.    THE BARRIERS TO ACCESS

24
              Under Title III of the Americans With Disabilities Act of 1990 (“ADA), the

25
        general rule is that: “No individual shall be discriminated against on the basis of a

26
        disability in the full and equal enjoyment of the goods, services, facilities,

27
        privileges, advantages, or accommodations of any place of public accommodation

28
        by any person who owns, leases (or leases to), or operates a place of public
                                                      9
                                Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 10 of 16 Page ID
                                       #:255

 1   accommodation.” 42 U.S.C. § 12182(a).            The term “discrimination” can be
 2   misleading.    The ADA applies not just to intentional discrimination but to
 3   thoughtlessness and indifference:
 4         “Its passage was premised on Congress’s finding that discrimination
 5         against the disabled is most often the product not of invidious animus,
           but rather of thoughtlessness and indifference, of benign neglect, and
 6         of apathetic attitudes rather than affirmative animus. The concept of
 7         “discrimination” under the ADA does not extend only to obviously
           exclusionary conduct-such as a sign stating that persons with
 8         disabilities are unwelcome or an obstacle course leading to a store’s
 9         entrance. Rather, the ADA proscribes more subtle forms of
           discrimination-such as difficult-to-navigate restrooms and hard-to-
10         open doors-that interfere with disabled individuals “full and qual
11         enjoyment” of places of public accommodation.”
12   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 944-45 (9th Cir. 2011)
     (internal quotes and citations removed for readability).
13
           To succeed on his Title III, ADA claim, “a plaintiff must show that: (1) he is
14
     disabled within the meaning of the ADA; (2) the defendant is a private entity that
15
     owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
16
     denied public accommodations by the defendant because of his disability.” Arizona
17
     ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir.
18
     2010). “The third element-whether plaintiffs were denied public accommodations
19
     on the basis of disability-is met if there was a violation of applicable accessibility
20
     standards.” Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011)
21
     citing, Chapman, 631 F.3d at 945. This is because discrimination is defined both as
22
     either a failure to ensure that alterations are “readily accessible to and useable by
23
     persons with disabilities” and, where there are no alterations, “a failure to remove
24
     architectural barriers…in existing facilities… where such removal is readily
25
     achievable.” 42. U.S.C. §§ 12183(a)(2); 12182(b)(2)(A)(iv). Thus, the following is
26
     a simplified statement of the elements necessary for the plaintiff to prove
27
     discrimination under this section:
28
           1.      Plaintiff must be disabled. 42 U.S.C. § 12182(a);
                                                   10
                             Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 11 of 16 Page ID
                                       #:256

 1         2.     The defendant’s facility must be a place of “public accommodation”
 2                and, therefore, governed by Title III of the ADA. Id.;
 3         3.     The defendant must be a responsible party, i.e., owners, operators,
 4                lessors or lessees. Id.;
 5         4.     The defendant’s facility must have either undergone an alteration that
 6                did not comply with the access standards or contain an easily removed
 7                barrier that the defendant failed to remove. 42 U.S.C. §§12183(a)(2);
 8                12182(b)(2)(A)(iv);
 9         5.     Plaintiff must have actually encountered this non-removed and
10                unlawful barrier. 42 U.S.C. § 12188(a).
11   As discussed below, Mr. Rutherford’s civil rights were violated because the
12   Defendant failed to provide accessible parking and an accessible ramp at their
13   Business. Plaintiff will discuss each element, seriatim.
14         A.     Plaintiff is Disabled
15         Mr. Rutherford is a man who is mobility impaired and is substantially limited
16   in performing one or more major life activities, including but not limited to:
17   walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
18   objects (SUF #1). As a result of these disabilities, he relies upon mobility devices,
19   including at times a wheelchair, to ambulate (SUF #2). There can be little doubt that
20   he fits the qualification under the ADA as a person with a disability. 42 U.S.C. §
21   12102(2)(A) (defining a physical impairment substantially affecting a major life
22   activity as qualifying as a disability).
23          B.    Defendant Owns and Operates a Place of Public Accommodation
24         The Business is a hotel. Hotels are expressly identified under the ADA as
25   places of public accommodation. 42 U.S.C. § 12181(7)(A); The Defendant owned
26   and operated this place of public accommodation during Mr. Rutherford’s visit.
27   (SUF #4). The Defendant, therefore, had an obligation to comply with the anti-
28   discrimination provisions of Title III of the ADA.
                                                    11
                              Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 12 of 16 Page ID
                                       #:257

 1           C. The Business Has Barriers That Are Readily Removable
 2         The ADA defines “discrimination” as a failure to remove architectural
 3   barriers where it is readily achievable to do so. 42 U.S.C. § 12182(b)(2)(A)(iv).
 4   The term “barrier” is not defined in the Act itself but is defined in the Technical
 5   Assistance Manual:
 6         III-4.4100: What is an architectural barrier? Architectural barriers are
 7         physical elements of a facility that impede access by people with
           disabilities. These barriers include more than obvious impediments
 8         such as steps and curbs that prevent access by people who use
 9         wheelchairs.

10   Department of Justice, Technical Assistance Manual on the American with

11   Disabilities Act (BNA) §§ III-4.4100 (1991).

12         Case law is more specific. “To determine if Plaintiff describes an

13   ‘architectural barrier’ the Court must turn to the ADA Accessibility Guidelines for

14   Buildings and Facilities (“ADAAG”).         If an element does not meet or exceed

15   ADAAG standards, it is considered a barrier to access.” Rush v. Denco Enterprises,

16   Inc., 857 F. Supp. 2d 969, 973 (C.D. Cal. 2012) (internal cites omitted). “Any

17   element in facility that does not meet or exceed the requirements set forth in the

18   ADAAG is a barrier to access.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d

19   939, 945 (9th Cir. 2011) (identifying this as the formal position of the Department

20   of Justice). These are “objective” and “precise” standards and “the difference

21   between compliance and noncompliance” is “often a matter of inches.” Id.

22         1.      Uneven Surfaces in Accessible Parking with Excessive Slope

23         Defendant’s accessible parking slopes that measure in excess of 14.5% -

24   19.9% are in violation of 2010 Standards § 502.4. (SUF #31). Defendant should

25   resurface existing slopes of this accessible parking space and access aisle to ensure

26   that the maximum slopes measure no greater than 2.08% grade. This is a violation

27   of the ADA.

28         2.      Accessible Route Contain Cross Slopes in Excess
                                                   12
                             Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 13 of 16 Page ID
                                       #:258

 1         The accessible route extending from the parking at the west side of the
 2   Property to the main entrance of the Business contains cross slopes in excess of
 3   4.2% - 4.3% in violation of 2010 Standards §§ 403.3 (SUF #17). Defendant should
 4   saw cut, remove, and replace the existing concrete and asphalt with a new
 5   compliant surface to ensure that slopes do not exceed 1:48 (2.08% cross slope).
 6   This is a violation of the ADA.
 7         3.    No Accessible Parking Signage
 8         There is no accessible signage posted at the head of the parking space in
 9   violation of 2010 Standards § 502.6 (SUF #5). Defendant should provide and
10   install new standard accessible parking signage including the International Symbol
11   of Accessibility in white on a blue background and also include “$250 Fine”
12   signage. This is a violation of the ADA.
13         5.    The Service Counter Is Inaccessible
14          A portion of the counter surface that is 36 inches (915 mm) long minimum
15   and 36 inches (915 mm) high maximum above the finish floor shall be provided. A
16   clear floor or ground space complying with 305 shall be positioned for a parallel
17   approach adjacent to the 36 inch (915 mm) minimum length of counter. For a
18   forward approach, a portion of the counter surface that is 30 inches (760 mm) long
19   minimum and 36 inches (915 mm) high maximum shall be provided. Knee and toe
20   space complying with 306 shall be provided under the counter. A clear floor or
21   ground space complying with 305 shall be positioned for a forward approach to the
22   counter. Defendant’s service counter is not accessible for either a parallel or
23   forward approach in violation of 2010 Standards §§ 904.4.1 and 904.4.2. (SUF
24   #20) Defendant should provide and install a new standard accessible service
25   counter. This is a violation of the ADA.
26         In sum, the Defendant failed to remove barriers that were readily achievably
27   removed and, therefore, violated the Plaintiff’s rights under the ADA.
28           D. Plaintiff Encountered Violations and Is Being Deterred from
                                                  13
                            Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 14 of 16 Page ID
                                       #:259

 1                Patronage
 2         Mr. Rutherford personally encountered these violations and he faces the

 3   threat of continued and repeated violations. Defendant failed to provide compliant

 4   accessible parking and path of travel on each of the dates of Mr. Rutherford’s visits,

 5   and the access barriers continue to exist.

 6         As of April 4, 2020, the date of Plaintiff’s investigator’s investigation, the

 7   parking and ramps are still not compliant. This failure to maintain the parking and

 8   path of travel demonstrates an apathy or an ignorance about compliance. Defendant

 9   should not only be required to provide an accessible facility; it should also be

10   required to implement a policy and procedure to maintain the facility. Until then,

11   plaintiff will continue to be aggrieved by the likelihood of the recurring barriers.

12         In sum, there has been a violation of the American with Disabilities Act.

13    V.   VIOLATIONS OF              THE         ADA   ARE       UNLAWFUL         UNDER
           CALIFORNIA LAW
14
           The Unruh Civil Rights Act provides that “a violation of the right of any
15
     individual under the Americans with Disabilities Act of 1990 shall also constitute a
16
     violation of this section.” Civ. Code § 51 (f). “A violation of the ADA is, by
17
     statutory definition, a violation of both the Unruh Act and the DPA.” Cullen v.
18
     Netflix, Inc., 880 F.Supp.2d 1017, 1023 (N.D. Cal. 2012). “Because the Unruh Act
19
     is coextensive with the ADA and allows for monetary damages, litigants in federal
20
     court in California often pair state Unruh Act claims with federal ADA claims.”
21
     Molski, 481 F.3d at 731. As discussed above under section “IV”, the defendant
22
     violated the ADA. Thus, there has been a per-se violation of Unruh.
23
     VI.   REMEDIES
24
           The Plaintiff seeks both injunctive relief and statutory damages. Under the
25
     ADA, the plaintiff is entitled to injunctive relief. 42 U.S.C. §12188(a). Such
26
     injunctive relief “shall include an order to alter facilities to make such facilities
27
     readily accessible to and useable by individuals with disabilities” to the extent
28
     required by the ADA. Id. at 12188(a)(2). “Allegations that a plaintiff has visited a
                                                   14
                             Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 15 of 16 Page ID
                                       #:260

 1   public accommodation on a prior occasion and is currently deterred from visiting
 2   that accommodation by accessibility barriers establish that a plaintiff’s injury is
 3   actual or imminent.” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1041 (9th Cir. 2008).
 4   “We have found actual or imminent injury sufficient to establish standing where a
 5   plaintiff demonstrates an intent to return to the geographic area where the
 6   accommodation is located and a desire to visit the accommodation if it were made
 7   accessible.” D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th
 8   Cir. 2008). Here, Mr. Rutherford often travels through Victorville often from other
 9   areas he frequents to reach his home in Riverside County, California. The Business
10   is a convenient place for him to stay overnight and book a room. He would like the
11   ability to safely and independently access the Business.
12         Statutory damages can be recovered for a violation of the Unruh Civil Rights
13   Act “if the violation denied the plaintiff full and equal access to the place of public
14   accommodation on a particular occasion.” Cal. Civ. § 55.56(a). A denial of full and
15   equal access takes place where a plaintiff “personally encountered” the violation
16   and it resulted in “difficulty, discomfort or embarrassment.” Cal. Civ. § 55.56(b).
17   Under the Civil Code, the plaintiff is entitled to recover a statutory penalty for
18   “each offense” (Cal. Civ. Code § 52(a)) which has been defined as “each particular
19   occasion that the plaintiff was denied full and qual access…” Cal. Civ. Code §
20   55.56(e). A plaintiff can recover for both actual encounters and occasions where
21   personal knowledge of a barrier deterred the plaintiff from attempting patronage.
22   Cal. Civ. § 55.56(b).
23         Mr. Rutherford personally encountered the access standards violations twice
24   on January 18, 2018, and again on August 1, 2019, and has since been deterred
25   from visiting due to his knowledge of the barriers. Therefore, Mr. Rutherford seeks
26   three statutory penalties: two for his encounter and one for his deterrence. "A
27   plaintiff experiences continuing adverse effects where a defendant’s failure to
28   comply with the ADA deters her from making use of the defendant’s facility.
                                                   15
                             Plaintiff’s Motion for Summary Judgment
     Case 5:19-cv-02165-JGB-SHK Document 26-1 Filed 08/03/20 Page 16 of 16 Page ID
                                       #:261

 1   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 953 (9th Cir. 2011) (en banc).
 2   We have dubbed this the “deterrent effect doctrine.” Id. at 949–50.
 3         Mr. Rutherford is entitled to at least $12,000.00, in statutory minimum
 4   damages, but likely more as supported by facts and law. See Johnson v. Guedoir,
 5   No. 2:14-CV-00930-TLN-AC (E.D. Cal. Oct. 28, 2016) at *15. See also Arnold v.
 6   United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal. 1994)
 7   (“[W]here a plaintiff can prove that violations of applicable California disability
 8   access standards deterred her on a particular occasion from attempting to attend a
 9   place of public accommodation, that plaintiff states a claim for relief.”) Civil Rights
10   Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096
11   (9th Cir. 2017). “Courts frequently grant default judgment in Unruh Act and ADA
12   cases and impose similar financial liabilities on the defendant.” Vogel v. Rite Aid
13   Corp., 992 F.Supp.2d 998 (C.D. Cal. 2014) Id. at *9 (finding $13,739.20 was
14   reasonable and collecting other cases where $10,119.70 and $12,000.00 were also
15   reasonable and, in fact, “a relatively small award of damages” in similar ADA and
16   Unruh Act cases).
17   VII. CONCLUSION
18         The Plaintiff respectfully requests this Court grant his motion.
19

20
     Dated: August 3, 2020               MANNING LAW, APC

21

22
                                          By: /s/ Joseph R. Manning, Jr., Esq.
                                            Joseph R. Manning, Jr., Esq.
23                                          Attorney for Plaintiff
24

25

26

27

28
                                                   16
                             Plaintiff’s Motion for Summary Judgment
